Deen, Judge.
This case was originally appealed to the Court of Appeals from a judgment on the pleadings granted the defendant. This court reversed (Bass v. State Farm Mut. Auto. Ins. Co., 128 Ga. App. 285 (196 SE2d 485)), both on the issue of insurance coverage and on the issue of penalty and attorney fees. On certiorari the Supreme Court (State Farm Mut. Auto. Ins. Co. v. Bass, 231 Ga. 269), affirmed in part and reversed in part, holding that the insurer cannot, as a matter of law, be liable for statutory penalty for bad faith under Code Ann. § 56-1206. Accordingly, the original decision in this case is vacated, and the judgment of the trial court for the defendant on the pleadings is reversed except as to penalty and attorney fees. As to this *394latter item of damages the judgment for the defendant is affirmed.
Decided December 5, 1973.
Lanier, Powell, Cooper & Cooper, Jack L. Cooper, for appellant.
Burnside, Dye & Miller, A. Montague Miller, for appellee.

Judgment affirmed in part; reversed in part.


Bell, C. J., Hall, P. J., Eberhardt, P. J., Pannell, Quillian, Evans, Clark and Stolz, JJ., concur.